Citation Nr: 1550337	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  11-17 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating for lumbar degenerative joint disease in excess of 20 percent prior to April 1, 2009, and in excess of 40 percent thereafter.
 
 2.  Entitlement to an effective date prior to August 30, 1999, for the grant of service connection for lumbar degenerative joint disease. 
 
 3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to May 1971. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In December 2013, the Veteran requested a videoconference hearing before a Veterans Law Judge of the Board.  In July 2015, his private attorney requested a status update on the claim, again requesting that a hearing be scheduled.  The Board remanded the claim in July 2015 to provide the requested hearing.  

The Veteran was notified in September 2015 that his hearing had been scheduled to take place in October 2015.  He did not attend the scheduled hearing; however, the record reflects that a copy of the correspondence was sent to the North Carolina Department of Veterans Affairs (NCDVA), and not to his private attorney.  

There is nothing in the record to indicate that the Veteran has changed representation; rather, a January 2012 email correspondence shows that the RO was previously informed that the attorney, not NCDVA, was the proper representative.  

The claim must be remanded again so that a videoconference hearing may be scheduled and the Veteran's attorney given proper notification of such hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  The Veteran has requested to appear at the Winston-Salem RO, while his attorney desires to appear at the San Diego RO.  

The RO should notify the Veteran and his attorney of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2015).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




